Case 2:19-cv-00327-HCN-CMR Document 26-4 Filed 02/05/21 PageID.102 Page 1 of 4




                       EXHIBIT D
Case 2:19-cv-00327-HCN-CMR Document 26-4 Filed 02/05/21 PageID.103 Page 2 of 4




 Andrew W. Stavros (8615)
 Austin B. Egan (13203)
 STAVROS LAW P.C.
 8915 South 700 East, Suite 202
 Sandy, Utah 84070
 Tel: 801.758.7604
 andy@stavroslaw.com
 austin@stavroslaw.com
 Attorneys for Aline Finneman


                IN THE UNITED STATES DISTRICT COURT IN AND FOR
                    THE DISTRICT OF UTAH, CENTRAL DIVISION


 ALINE FINNEMAN,
                                                      PLAINTIFF’S SECOND SET OF
        Plaintiff,                                    INTERROGATORIES AND
                                                      REQUESTS FOR PRODUCTION TO
 vs.                                                  DEFENDANT

 DELTA AIRLINES, INC., a Delaware                     Case No. 2:19-cv-00327-HCN-CMR
 Corporation,
                                                      Judge Howard C. Nielson, Jr.
       Defendants.                                    Magistrate Judge Cecilia M. Romero



         Plaintiff Aline Finneman (“Finneman”), by and through her attorney of record, and

 pursuant to Fed. R. Civ. P. 26, 33, and 34, submits her Second Set of Interrogatories and

 Requests for Production to Defendant Delta Airlines, Inc. (“Delta”). Delta’s answers and

 responses must be served to Finneman’s counsel, Stavros Law P.C., 8915 South 700 East, Suite

 202, Sandy, Utah 84070, within thirty (30) days from the date of service.

                             INSTRUCTIONS AND DEFINITIONS

         Finneman refers to the instructions and definitions set forth in her first set of discovery

 requests and incorporates those instructions and definitions herein by reference.



                                                  1
Case 2:19-cv-00327-HCN-CMR Document 26-4 Filed 02/05/21 PageID.104 Page 3 of 4




                                     INTERROGATORIES

        INTERROGATORY NO. 11: Identify Finneman’s “confidential sine for her

 nonrevenue travel,” as alleged in the Position Statement.

        INTERROGATORY NO. 12: Identify the weight of the plane for Finneman’s flight

 from Salt Lake City to Portland, Oregon on December 17, 2017, and identify the maximum

 weight permitted for that flight.

        INTERROGATORY NO. 13: Identify all OSMs in Delta’s Salt Lake City location who

 have checked themselves into flights in the time period of 2015 through 2018. Your answer

 should include each OSM’s name, the date he/she checked into the flight, and all documents

 showing or pertaining to the check-in process.



                                REQUESTS FOR PRODUCTION

        REQUEST FOR PRODUCTION NO. 17: Produce all documents which show, relate,

 or pertain to Finneman checking in overweight bags and manually entering the weight of each

 bag as exactly 50 pounds on December 17, 2017.

        REQUEST FOR PRODUCTION NO. 18: Produce all documents which show, relate,

 or pertain to the weight of Finneman’s bags on December 17, 2017. This request includes, but is

 not limited to, Finneman’s baggage tags.

        REQUEST FOR PRODUCTION NO. 19: Produce all documents which show, relate,

 or pertain to Delta’s termination of Niki Alusa’s sister, and the reasons for the termination

 decision.

        REQUEST FOR PRODUCTION NO. 20: Produce all documents which show, relate,



                                                  2
Case 2:19-cv-00327-HCN-CMR Document 26-4 Filed 02/05/21 PageID.105 Page 4 of 4




 or pertain to Delta’s termination of Uinie Thomas, and the reasons for the termination decision.

        REQUEST         FOR     PRODUCTION            NO.   21:     Produce   documents     showing

 communications between Niki Alusa and Lani Latu in the time period of 2016 through 2017

 which refer to or pertain to: (a) Finneman; or (b) Delta’s termination of Niki Alusa’s sister.

        Dated this 5th day of January, 2021.

                                               STAVROS LAW P.C.

                                               /s/ Austin B. Egan
                                               Austin B. Egan
                                               Attorney for Aline Finneman


                                  CERTIFICATE OF SERVICE

        I certify that on January 5, 2021, I sent the above discovery requests, via email, to:

        Rick Thaler
        David Dibble
        RAY QUINNEY & NEBEKER P.C.
        36 South State Street, Suite 1400
        P.O. Box 45385
        Salt Lake City, Utah 84145

                                               /s/ Austin B. Egan
                                               Austin B. Egan




                                                  3
